Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 

 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that any documents of record not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction
Claims 15-20 remain withdrawn from consideration as being directed to a non-elected invention.

Claim Rejections - 35 USC § 112



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-14 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
This rejection is based on undue experimentation associated with a determination of the metes and bounds of the invention.

There are eight factors considered by the Federal Circuit in the determination of undue experimentation, In re Wands, 8 USPQ2d 1400 (1988).  These factors are:  the nature of the invention, the breadth of the claims, the state of the prior art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence of absence of working examples, the relative skill of those in the art, and the quantity of experimentation necessary.  The examiner will discuss these factors as they apply to the instant invention.
The claimed invention is directed to a composition including a “solid acid” made of “nanoparticles having a catalytic function” in combination with a “zeolite-type” material. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to the instant claims, it is believed that undue experimentation would be required because:
The quantity of experimentation necessary is great since the claims are extremely broad and thus read on materials that should not be within the scope of the terminology “zeolite-type”.  There are numerous and myriad metal oxides, mesoporous materials containing metals, any kind of ordered porous material, hierarchical zeolites, basic zeolites or those with a variety of atomic substitutions, MOFs and NZMSs with completely different characteristics and functionality neither contemplated nor disclosed by applicant that fall within the scope of this generic terminology. The specification clearly indicates a number of materials such as “alminoarsenate salts” and “germanates” and “molybdenum phosphate” that do not even appear to be molecular sieves.  The claims are further broadened with respect to the presence of the many possible permutations of “catalytic substances”, “solid acid”, generic nanoparticles, metal oxide nanoparticles, metal sulfides and innumerable other undefined materials that may be imparted into the zeolite-type material.  The recitation of “catalytic function” or “functional” body are also generic in that the functionality is not recited.  The recitation of the features of the channels defining “enlarged portions” in no way further limits the zeolite identity, as nearly every zeolite (and any other porous ordered type 
As a result, each of these components, recited in the further absence of effective amounts, results in an exponential number of potential species within the broad genus of each component, further combined with one another in any amount. The limited disclosure in the instant specification is insufficient for one of ordinary skill in the art to make a determination regarding the scope of materials covered by the invention, particularly in view of the well-established unexpected characteristics of catalyst compositions.  It is well-settled that the requirement for a precise scope of claim is essential in this area of technology.
 There is no direction or guidance presented for a catalyst containing the zeolite type material in any potential included framework form and in any amount. The specification only discloses a limited number of specific zeolite framework materials in combination with the metal oxide nanoparticles

 There is an absence of working examples concerning the many possible materials within the scope of this broadly claimed material.
The examples are all limited to specific metal oxide nanoparticles.  Apparently a limited number of framework types are obtained as product through use of mesoporous starting materials MCM-41 and SBA-15.
In light of the above factors, it is seen that the quantity of experimentation required of a person having ordinary skill in the art would be undue in the absence of further guidance, as the number of possible species within the claim terminology would 
The applicant indicates that this rejection has been overcome by the amendment to the claims deleting “functional” and indicating that the size of the nanoparticles is larger than the pore-size of the zeolite compound.  This is not convincing as it fails to reference the many reasons that the determination of the metes and bounds of the claims would be difficult or impossible considering the vast number of species within the claimed embodiment when considered in terms of all  possible zeolites, elemental analogs thereof, hierarchical analogs thereof, in combination with all known solid acids.  There is insufficient direction with respect to the identity of the solid acid nanoparticles nor the zeolite “type” compounds that may well fall into this generic and extremely large subset of possible structures.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite with respect to the terminology “zeolite-type”.  Generally the use of the term “type” renders the actual meaning of a modified material indefinite Under normal circumstances, the word “type” with respect to a zeolite would be acceptable based on the fact that zeolite frameworks can be defined by their structural “type” and the art has taken a fairly broad view of such a material being microporous aluminum silicates, or microporous silicates or isostructural materials with some or all of the aluminum or silicon atoms being replaced by other elements such as boron, zirconium, titanium, and so forth. Essentially, the word “type” appended to any material is considered to result in indefiniteness.  This is a long-held position with respect to 35 USC 112.

The addition of the word “type” extends the scope of the claims so as to render them indefinite since it is unclear what “type” is intended to convey. The addition of the word “type” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).
 	However, the applicant’s “definition” of zeolite type or analog includes materials such as “alminoborate salts”, “germanate salts” and “molybdenum phosphate”, none of which are zeolite analogs by the art understood definition of zeolites.  Firstly, the true definition of “zeolite” is an aluminosilicate.  Accordingly, the definition intended must be clear that, i.e. an aluminoborate is an analogy of a certain aluminosilicate wherein a portion or all of the silicon has been replaced by boron.  A germinate would require some explanation of how to produce a material wherein all of the silica is replaced with 
	As previously indicated in the prior office action, a number of dependent claims recite limitations such as “ratio of the average particle” or “average diameter”, “average inner diameter” and so forth, that all lack precise and literal antecedent basis in the claims from which they depend.  However, the examiner is construing these terms as having an implicit antecedent basis in that, for example, a channel must have a diameter and particles must have a particle size.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

   The rejection of claims 1-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-14 and 16 of copending Application No. 16/698,545 has been obviated by the abandonment of the referenced application.   
s 1-14 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/698,468 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The copending claims recite metal oxide nanoparticles, whereas the instant claims recite nanoparticles having a catalytic function or “solid acid”.  The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/698,496  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instantly claimed material recites an “enlarged pore portion” whereas the copending claims are mostly silent with respect to this limitation.  However, almost any zeolite material, including that of the instant claims, forms these enlarged pores via the interconnecting channels.  The production methods are identical, and although not recited in the copending claims, they must inherently contain the catalyst material within those formed pores as well as within the channels. .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-1-15 of U.S. Patent No. 11,161,101. 
 Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.
The patented claims recite the presence of catalytic materials which may be fine metal particles in nanoparticulate form, thus reading on the instantly claimed material.  The description of the skeletal body, channels and various pores of the instant claims is the same catalyst “structure” set forth in the patented claims.


Claims 1-14 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/698,558  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The copending claims recite metal oxide .

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/698,579  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The instant claims require a solid acid or nanoparticles having catalytic function, whereas the copending claims recite “a catalytic substance”.  The herein claimed metal oxide solid acid materials are catalytic substances, and copending claim 4 makes it clear that such metal oxide nanoparticles are also the intended catalytic substance of that application. The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.


Claims 1-14 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/698,567  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The instant claims recite solid acids/catalytically functional nanoparticles, whereas the copending claims recite photocatalytic substances. The herein claimed catalytic substances would clearly embrace the photocatalytic substances of the copending claims.  The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/698,602  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The instant claims recite solid acids/catalytically functional nanoparticles, whereas the copending claims recite metal oxide comprised of .

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/698,527   (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The copending claimed material is a structured catalyst whereas the instant claims recite a structural body.  However, a zeolite “structured” catalyst is present in three dimensions and can be considered a “body” formed from the cage structures in those dimensions.  The production methods are identical, and although not recited in all claims, the zeolites must inherently contain the catalyst material within the formed pores and channels.  The claimed catalytic materials are clearly representative of the same materials being referenced in the copending .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/698,650  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.
The instantly claimed channel and pore configurations are not set forth in all copending claims.  However, almost any zeolite material including that of the copending claims forms these enlarged pores via the interconnecting channels.  The production methods are identical, and although not recited in all of the copending claims, they must inherently contain the catalyst material within those formed pores and channels.  The instant claims do not exclude a portion of the metal oxide being a perovskite form. The herein claimed materials are catalytic substances that can be considered to read on a complex oxide, and thus would read on a perovskite nanoparticle as well.  The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/698,670  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instantly claimed channel and pore configurations are not set forth in all copending claims.  However, almost any zeolite material including that of the copending claims forms these enlarged pores via the interconnecting channels.  The production methods are identical, and although not recited in the copending claims, they must inherently contain the catalyst material within those formed pores and channels.  Copending claims 2 and 3 further indicate this to be the case.  The instant claims recite functional catalytic nanoparticles/solid acids, whereas the copending claims recite “metallic nanoparticles”. The herein claimed catalytic substance includes metal oxide nanoparticles.  As a result, the instant claims represent the intermediate product made by the copending application, and a reduction step will further be conducted by the copending application to reduce the oxides to metallic form.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/698,679  (reference application). Although the claims at issue are not identical, they they differ from one another only in the scope of coverage being sought. 
The instantly claimed channel and pore configurations are not set forth in all copending claims.  However, almost any zeolite material including that of the copending claims forms these enlarged pores via the interconnecting channels.  The production methods are identical, and although not recited in the copending claims, they must inherently contain the catalyst material within those formed pores and channels.  The instant claims recite functional catalytic nanoparticles/solid acids, whereas the copending claims recite “functional substance”.  The herein claimed materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0137516  to Kegnaes et al.
Kegnaes et al. disclose a catalyst composition comprising a support material based on an ordered mesoporous hybrid silicate material, which is essentially 

Insofar as the claims indicating the particle sizes of the nanoparticles and that the average particle size of the nanoparticles is greater than an average diameter of the channels, less than or equal to the enlarged pore portions, such would have been obvious to the artisan as the catalytic substances are first incorporated into the mesopore space and then the final structure will be more microporous and thus entrap the nanoparticles.  As the final structure of the material of the reference is comparable with the structure of the instant intended zeolite frameworks, the ordinarily skilled artisan .

Claim 1-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/057319.
WO 2013/057319 discloses a catalyst composition structurally similar to in the instantly claimed material.  The reference teaches zeolitic catalyst supports, comprised of a plurality of cages and linked by windows, wherein the largest dimension of the cages is larger than the diameter of the window so as to provide access to the cage.  The cages are clearly considered to correspond to the instantly claimed “enlarged pore portion”.  The reference additionally specifies that there are catalytically active metal clusters formed in the cases with a diameter greater than the window diameters, thus restricting the catalyst from escaping the cage and retaining clusters in the absence of aggregation or agglomeration.  It is clearly illustrated by the documents that the metals are trapped within the larger cages, with even some spill over into the cage walls. 
The WO 2013/057319 discloses that a number of catalytically active metals may be used alone or in combination and are thus considered representative of the solid acid/nanoparticles of the instant claims.  With respect to the specific amounts of these metal clusters, it is considered that as one needs to employ a catalytically effective amount, but not incur excessively large commercial cost, the artisan desirous of 
With respect to the claims reciting an additional catalyst present on the surface of the support, this limitations is almost certainly achieved also by the reference disclosure, because residual amounts of metal ions would be expected to site on ion-exchange locations or available sites on the surface of the zeolite during hydrothermal 
See particularly pages 5-7 and the figures of WO 2013/057319. 

Claims 1-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,275,720 to Ward.
Ward et al. discloses a composition having utility for hydrocracking or conversion of hydrocarbon, comprising a zeolite composition comprising two zeolites carrying molybdenum and nickel, substantially similar to the material claimed herein which requires  a porous “zeolite type” material and one or solid acid/nanoparticles. The reference employs a combination of zeolite Y, (FAU) and zeolite LZ-210 (dealuminated FAU-Y).
The claims differ from the reference disclosure only in that the reference does not specify that the material has interconnecting channels, some of which combine to form larger pores in addition to the normal micropores of the desired zeolite, and other on, two and/or three dimensional pores that will be present and defined by the framework of the zeolite.
This limitation would have been obvious, however, because this constitutes the normal manner in which a zeolite is structured, and the great majority of known zeolites will have this organization.  Ward’s recognition of different sized pores is related in his description that only “some” of the pores in the product are relatively large.  After Ward impregnates the metal precursor solution, the artisan will have the expectation that the 
	The amount of the metal within the oxide is consistent with the reference disclosure in that the reference discloses 0.2 wt.% of metal content.  The reference also 
See particularly the abstract, column 9, line 39 – column 10, line 57, column 8, lines 1-14, the paragraph bridging columns 10-11 and the examples.




Response to Arguments
Applicant's arguments filed December 3, 2021 have been fully considered but they are not persuasive to the extent set forth hereinabove.  Applicant asserts that the Ward et al. reference fails to teach or reasonably suggest that the zeolites of Ward contain the “enlarged pore portion” as claimed herein.  This line of reasoning is not convincing.  Ward et al. disclose both FAU and BEA sieves, both of which are claimed by applicant.  The physical structure of these materials is immutable, irrespective of the manner in which it is claimed or described.  Below is an image of the framework structure of a faujasite zeolite taken from the online Database of Zeolite Structures.  Clearly, the zeolite is a 3-D type zeolite that inherently has pores and channels therein, which are interconnected to form an enlarge pore portion that is different from the other .


    PNG
    media_image1.png
    576
    850
    media_image1.png
    Greyscale






With respect to the rejection over WO 2013/057319 the applicant argues that the reference does not teach channels…and enlarged pore portion with differing diameter from the other pores.  This is not convincing because the reference encapsulates the active catalyst within the structure of the zeolite prior to interconversion to trap the material within a given zeolite.  Applicant indicates that the cages are not expanded by particles not in the zeolite.  The examiner fails to grasp the significance of this point.  conventional starting zeolite.  Applicant asserts that as such, since the framework created by conversion from a conventional zeolite, it cannot have the enlarged pore portion of the product as claimed.  This line of reasoning is not convincing, because all conventional zeolites have smaller pores, channels, and enlarged pore portions, precisely because they are molecular sieves. Even after zeolitic conversion, the expectation is that the particles are distributed within all of the interior of the zeolite.  Certainly the interconversion will also cause the particle size to somewhat exceed the pore and channel diameters as well. The reference discloses FAU, which from the image above demonstrably contains enlarged pore portions.  Further the reference discloses MWW zeolite types, which also contain small pores, channels, and enlarged pore portions within the physical framework.  An image of an MWW type zeolite from the online Database of Zeolite Structures is set forth herein below, where the enlarged pores are clearly present in the conventional zeolite materials.

    PNG
    media_image2.png
    451
    425
    media_image2.png
    Greyscale




With respect to the rejection over Kegnaes et al., the applicant argues that the reference is clearly distinct from the instant catalyst in that the metal nanoparticles and the carbon template are removed. It is concluded that the formation of uniform pores in the zeolite are formed thereby, and the metal nanoparticles will not remain within the zeolite after template removal.  This line of reasoning is not convincing.  When the mesopores within the zeolite-type structure are formed as carbon-coated nanoparticles, the carbon is burned out of the structure, but the metal nanoparticles remain within the enlarged mesopores.  Figure 2B shows this result clearly.  In the Kegnaes et al. process 


    PNG
    media_image3.png
    177
    220
    media_image3.png
    Greyscale


Applicant has requested that the obviousness-type double patenting rejections be held in abeyance.

In view of the foregoing, the rejections stand.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional documents are somewhat cumulative to those applied hereinabove.  The Do et al. document discloses nanoclusters found within the mesopore walls of SBA-15.  This document is also very similar to the applied documents in the disclosure of zeolite nanoclusters (solid acid nanoparticles) sited inside the mesopore channels of an SBA-15 mesoporous material very similar to MCM-41 and SBA-1.
The Newsome article provided by applicant is also very relevant in showing that the pore and channel organization of many zeolite and zeolite “type” materials is essentially the same organization being claimed in the instant application.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732